DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application filed 01/14/2021 is a national stage entry of PCT/JP2019/039826 with international filing date of 10/09/2019. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application numbers 2018-194535 and 2019-184287, both filed in Japan on 10/15/2018 and 10/07/2019, respectively) required by 37 C.F.R. 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/21 was filed before first Office action. The submission is in compliance with the provisions of 37 C.F.R. 1.97.  Accordingly, the information disclosure statement has been considered.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The TITLE has been amended as follows: 
--LID MATERIAL FOR PACKAGES INCLUDING REFLOWED GOLD-TIN LAYERS, AND PACKAGE--.

Reasons for Allowance
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior-art not listed on the IDS as listed on the current Notice of References Cited-892 Form is US 2016/0122183 A1 and US 2016/0126195 A1 both to General Electric that teaches of a reflowed Au/Sn preform attached to a lid or make-up a lid. Neither teach of the claimed glass lid elements or the claimed dimensions. Therefore in view of the IDS and Notice of References Cited-892 Form, claim 1 is allowed and dependent claims 2-11 are allowed because they depend on allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

19 June 2021
/John P. Dulka/Primary Examiner, Art Unit 2895